DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 10/18/2021 to claim 15 is acknowledged by the Examiner. Claims 2 and 16 remain cancelled and new claim 21 has been added.
Thus, claims 1, 3-15, and 17-21 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/18/2021, with respect to the Claims have been fully considered and are persuasive.  The objections of the Claims have been withdrawn. 
Applicant's arguments filed 10/18/2021 regarding the prior art rejections of the independent claims 1 and 15 and their dependents have been fully considered but they are not persuasive. The Applicant argues that the combination of the prior art of specifically Bledsoe and Peters does not teach a shoulder that is asymmetric in shape because teaching a shoulder as taught by Peters applied to the strut of Bledsoe teaches away from the claimed curvature (Bledsoe- [Col 5, lines 5-14]) of the upright portions of Bledsoe. The Examiner disagrees and asserts that the modification of the strut of Bledsoe is just to add a shoulder in a similar manner as taught by Peters. The Examiner is not making a modification to also straighten the strut as taught by Peters and is understood by the Applicant. For further clarification, in the annotated Figures of Bledsoe and Peters as provided below, it is shown that a similar shoulder 34 of strut 16 of Peters is being applied to an analogous location on the analogous strut 24 of Bledsoe. Specifically, the placement of the shoulder is below the joint such that the curvature of the strut of Bledsoe would still allow an asymmetrical shoulder to be formed while also maintaining the joint axis being “twistingly oriented relative to the longitudinal dimension of the foot strut and arranged at a non-perpendicular angle relative to ta center line of the foot plate” (see claim 1 .

    PNG
    media_image1.png
    678
    890
    media_image1.png
    Greyscale

In response to applicant's argument that the curvature of Bledsoe would teach away from the inclusion of a shoulder as taught by Peters, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As discussed further above and supported by the additional annotated Figures, only the inclusion of a shoulder formed at an analogous strut of Peters is being taught into the strut of Bledsoe- the whole strut is not being modified to be straight.

For the reasons discussed above, the prior art rejections of claims 1 and 15 (and their respective dependents) have been maintained by the Examiner. Claim 21 is a new claim which requires further search and consideration by the Examiner, thus new or prior used art may be used to address the claim limitations (see below).
Claim Objections
Claim 21 is objected to because of the following informalities: 
All instances of “foot strut” should read as “single foot strut”
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11 and 13-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe (USPN 7785283 B1) in view of Peters (USPN 4510927 A).
Regarding claim 1, Bledsoe teaches an orthosis (Abstract- “A functional ankle brace…”, Figure 6- ankle brace 10) comprising: a foot plate configured to support a foot (Figures 1 & 6- base portion 22 of asymmetrical foot plate 20); a foot strut projecting from the foot plate in a proximal direction (Figure 1- medial-upright portion 24 comprising of an upper portion 32 and lower portion 34), the foot strut comprising: a distal end connected to the foot plate (Figure 1- lower portion 34 of medial-upright portion 24 is connected to pivotally engaged to lateral-upright portion 26 and medial-upright portion 24. In one exemplary embodiment, a rivet pivotally engages leg assembly 40 to foot plate 20. Medial-upright portion 24 extends farther than lateral-upright portion 26. Leg assembly 40 is made up of a medial leg member 50 and a lateral leg member 60. Medial leg member 50 and lateral leg member 60 pivotally engages the asymmetric foot plate 20”), and that the joint axis is twistingly oriented relative to the longitudinal dimension of the foot strut (see annotated Figures 2 and 4 below- joint axis and longitudinal dimension indicated, Figures 1 and 2- medial upright portion 24 is shown to be curved and angled, such that the indicated joint axis of pivot point 44 is understood to be in a twisted or angled orientation relative to the indicated longitudinal dimension of the same medial-upright portion 24) and arranged at a non-perpendicular angle relative to a center line of the foot plate (see annotated Figure 2 below- indicated angles formed by indicated center line and joint axis are shown to not be 90 degree angles to be understood as non-perpendicular).
Bledsoe does not explicitly teach a shoulder arranged or formed at the proximal end region and defining a surface that faces away from the foot plate wherein the shoulder has an asymmetrical shape. Peters teaches an analogous orthosis (Abstract- “An ankle brace…”, Figure 1- ankle brace 10) comprising a foot plate (Figure 1- heel stirrup 11 that includes heel portion 14 that is sized to receive the heel and bottom of a user’s foot) with a foot strut (Figure 1- side portion 16) comprising shoulder arranged or formed at the proximal end region (Figure 3- upper end 34 formed at an inherent proximal end region of side portion 16) and defining a surface that faces away from the foot plate ([Col 5, lines 61-64]- “As shown particularly in FIG. 3, it is preferable to form the stirrup with the side members displaced outwardly adjacent the upper ends, as shown at 34 and 35.”, Figure 3- upper end 34 is shown to have an inherent surface). A skilled artisan would have recognized that the upper portion 32 of the medial-upright portion 24 of Bledsoe may be further curved from the foot plate 22 to form a shoulder or upper end 34 that faces away from the foot plate in a similar manner as taught by Peters, such that the functionality of the orthosis of Bledsoe would not be hindered in the inclusion of the shoulder as the upper portion 32 of the medial-upright portion 24 remains curved and extends away in a manner to support the natural shape of a user’s foot (see annotated Peters and Bledsoe figures below for application). In addition, because the body of the medial-upright portion 24 of Bledsoe curves away, is angled, and has an irregular shape, the resulting surface of the shoulder when applied- similarly as the shoulders from Peters extending from the foot plate- to the device of Bledsoe, would have an asymmetrical or trapezoidal shape  (see annotated Bledsoe Figure 2 below- area of applied shoulder in a manner similar to that of Peters and the upper portion of Bledsoe would form an indicated trapezoidal or asymmetrical shape of the formed shoulder). The orthosis would still be capable of pivoting in relation to the rotation axis and foot plate as recited and would still be able to be adapted to a user’s foot. Thus, the claimed limitations are met as discussed. Bledsoe and Peters are analogous because they teach orthoses to allow pivotable ankle movement.


    PNG
    media_image2.png
    683
    513
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    851
    694
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    678
    890
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    857
    599
    media_image4.png
    Greyscale

Regarding claim 3, Bledsoe as modified by Peters teaches the orthosis according to claim 1 as discussed above. Bledsoe as modified by Peters further teaches wherein the shoulder is formed by an offset in the foot strut or an angle piece fastened to the foot strut (Peters Figure 3- upper end 34 of side member 16 is shown to be offset from the side member 16, [Col 5, lines 61-64]- “As shown particularly in FIG. 3, it is preferable to form the stirrup with the side members displaced outwardly adjacent the upper ends, as shown at 34 and 35.”; Bledsoe- medial-upright portion 24). 
Regarding claim 4, Bledsoe was modified by Peters teaches the orthosis according to claim 3 as discussed above. Bledsoe as modified by Peters further teaches tough plastic alloy is heat-reformable at a relatively low temperature for custom fitting… (7) the ankle brace is selectively tailored and configured to balance the stiffness and material alloy to slow movement of the ankle into inversion or eversion, where excessive strain would be placed on a user's ligaments”) or the angle piece are formed from a rigid material (Peters [Col 5, lines 55-59]- “The stirrup can be formed of a variety of materials. However, it is desirable that the stirrup by a substantially rigid member. This permits the ankle brace to support an amount of the downward forces applied to the ankle during walking, running or standing” wherein the stirrup 11 comprises side member 16 with upper end 34 as shown in Figure 3).
Regarding claim 5, Bledsoe was modified by Peters teaches the orthosis according to claim 1 as discussed above. Bledsoe as modified by Peters further teaches wherein the foot strut extends from the foot plate in the proximal direction at an angle between 80° and 100° (see annotated Bledsoe Figure 4 below- medial-upright portion 24 extends along the indicated longitudinal dimension in a proximal direction from the base portion 22 of the foot plate 20 such that the extension is about perpendicular- so ~90°- relative to an indicated reference axis, wherein the approximate angle value formed falls within the claimed angle range; see MPEP 2144.05 for reference regarding ranges).

    PNG
    media_image5.png
    683
    622
    media_image5.png
    Greyscale

Regarding claim 6, Bledsoe was modified by Peters teaches the orthosis according to claim 1 as discussed above. Bledsoe as modified by Peters further teaches wherein the foot strut is formed from a flat material (Bledsoe Figure 1- foot plate 20 with medial-upright portion 24 is shown to be formed a singular, thin piece of material).
Regarding claim 7, Bledsoe was modified by Peters teaches the orthosis according to claim 1 as discussed above. Bledsoe as modified by Peters further teaches wherein the joint axis (see annotated Bledsoe Figure 2 from claim 1 discussion above- joint axis is indicated) in a medial-lateral direction is slanted at an angle in a distal direction (see annotated Bledsoe Figure 2 below- indicated joint axis specifically in the medial-lateral direction would form an angle- angle formed when indicated axes overlap- at a 

    PNG
    media_image6.png
    843
    681
    media_image6.png
    Greyscale

Regarding claim 8, Bledsoe was modified by Peters teaches the orthosis according to claim 1 as discussed above. Bledsoe as modified by Peters further teaches wherein the joint axis runs obliquely to a center line of the foot plate at an angle (see annotated Bledsoe Figure 2 from claim 1 discussion above- indicated joint axis is shown to be oblique relative to the indicated center line which would form indicated non-perpendicular angles).
Regarding claim 9, Bledsoe as modified by Peters teaches the orthosis according to claim 8 as discussed above. Bledsoe as modified by Peters teaches further teaches or the center line of the foot plate (see annotated Bledsoe Figure 2 below- indicated swivel axis is oriented at an acute angle as indicated relative to the indicated center line of base portion 22).
Bledsoe as modified by Peters teaches does not explicitly teach wherein the angle formed is between 5° and 20°. A person of ordinary skill in the art would have understood and recognize that the angle formed once the axes intersect will be an acute angle, wherein it would have been understood that the angle value may be between the claimed range of 5° and 20°. Thus, the claimed limitation is met by Bledsoe as modified by Peters teaches. Bledsoe as modified by Peters teaches and the instant invention are analogous because the combination and the instant invention both teach pivoting ankle-foot orthoses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to understand that the acute angle formed by the axes of the orthosis of Bledsoe as modified by Peters teaches may be a value within the claimed range of 5° and 20° as discussed. A skilled artisan would have been motivated to understand that the angle of orientation formed by the axes would be a value within the instant range of 5° to 20° because Bledsoe as modified by Peters suggests that an acute angle formed may have a small value to meet the instant range. A skilled artisan would also have a reasonable expectation to manufacture the orthosis with a joint axis as taught by Bledsoe as modified by Peters teaches to form an acute angle relative to a swivel axis and a center line to be within the range of 5° and 20° because the combination suggests that this orientation at the instant angle range is conventional in pivoting ankle-foot orthoses that are analogous to the instant invention.

    PNG
    media_image7.png
    950
    681
    media_image7.png
    Greyscale


Regarding claim 10, Bledsoe as modified by Peters teaches the orthosis according to claim 9 as discussed above. Bledsoe as modified by Peters further teaches wherein in the applied state, the joint is configured to be arranged at a height of a pivot point of a natural ankle joint ([Col 5, lines 5-14]- “Referring now also to FIG. 5 in the drawings, right foot plate 20 is shown in a perspective view. Medial-upright portion 24 curves to accommodate the medial malleolus as it extends to meet to medial leg member 50 via pivot point 42 [pivot point should be recited as 44 as seen in Figure 5]. Similarly, 
Regarding claim 11, Bledsoe as modified by Peters teaches the orthosis according to claim 1 as discussed above. Bledsoe as modified by Peters further teaches wherein the foot strut is arranged medially on the foot plate (Bledsoe Figures 2 & 5- medial-upright portion 24 is shown to be arranged medially attached to the arch portion 31 of the base portion 22 of the foot plate 20).
Regarding claim 13, Bledsoe as modified by Peters teaches the orthosis according to claim 1 as discussed above. Bledsoe as modified by Peters further teaches wherein the foot strut is integral with the foot plate (Bledsoe Figure 1- medial-upright portion 24 is shown extend from a medial edge 25 of base portion 22 wherein all the components are integrally formed).
Regarding claim 14, Bledsoe as modified by Peters teaches the orthosis according to claim 1 as discussed above.
Bledsoe as modified by Peters of the instant combination does not teach wherein at least one of the foot plate and the foot strut are provided with a sheathing. Peters specifically teaches at least one of an analogous foot plate (Figure 1- heel portion 14) and an analogous foot strut (Figure 3- side portion 16) are provided with a sheathing (Figure 1- heel portion 14 includes a heel pad 15, [Col 4, lines 25-29]- “...The heel portion may include a heel pad 15 to provide additional comfort for the wearer”). Bledsoe as modified by Peters and the instant invention are analogous because the combination and the instant invention both teach pivoting ankle-foot orthoses.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify at least one of the foot plate and foot strut of the 
Regarding claim 15, Bledsoe teaches an orthosis (Abstract- “A functional ankle brace…”, Figure 6- ankle brace 10) comprising: a foot plate configured to support a foot (Figures 1 & 6- base portion 22 of asymmetrical foot plate 20), the foot plate having a center line extending between heel and tow ends of the foot plate (see annotated Figure 2 from claim 1 discussion above- indicated center line of base portion 22 extends from front portion 33 to rear portion 37); a foot strut projecting from the foot plate in a proximal direction (Figure 1- medial-upright portion 24 comprising of an upper portion 32 and lower portion 34); a lower-leg rail pivotally connected to the foot strut with a joint (Figure 6- medial- leg member 50 is shown to be attached to the upper medial-upright portion 24 via pivot point 44), the joint providing pivotal movement of the lower-leg rail relative to the foot strut ([Col 5, lines 36-44]- “Leg assembly 40 is pivotally engaged to lateral-upright portion 26 and medial-upright portion 24. In one exemplary embodiment, a rivet pivotally engages leg assembly 40 to foot plate 20. Medial-upright portion 24 extends farther than lateral-upright portion 26. Leg assembly 40 is made up of a medial leg member 50 and a lateral leg member 60. Medial leg member 50 and lateral leg member 60 pivotally engages the asymmetric foot plate 20”), a rotation axis of the joint (see annotated Figure 2 from claim 1 discussion above- indicated joint axis also defines a rotation axis of the joint) being arranged at a non-perpendicular angle relative to the center line (see annotated Figure 2 
Bledsoe does not explicitly teach a shoulder positioned at a proximal end region of the foot strut and arranged in a direction facing vertically away from a top surface of the foot plate and wherein the shoulder has an asymmetrical shape. Peters teaches an analogous orthosis (Abstract- “An ankle brace…”, Figure 1- ankle brace 10) comprising a foot plate (Figure 1- heel stirrup 11 that includes heel portion 14 that is sized to receive the heel and bottom of a user’s foot) with a foot strut (Figure 1- side portion 16) comprising shoulder arranged or formed at the proximal end region (Figure 3- upper end 34 formed at an inherent proximal end region of side portion 16) and defining a surface that faces away from a top surface of the foot plate (Figure 1- heel portion 14 has an inherent upper surface, [Col 5, lines 61-64]- “As shown particularly in FIG. 3, it is preferable to form the stirrup with the side members displaced outwardly adjacent the upper ends, as shown at 34 and 35.”, Figure 3- upper end 34 is shown to have an inherent surface). A skilled artisan would have recognized that the upper portion 32 of the medial-upright portion 24 of Bledsoe may be further curved from the foot plate 22 to form a shoulder or upper end 34 that faces away from the foot plate in a similar manner as taught by Peters, such that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify proximal end region of the foot strut attached to a foot plate as disclosed by Bledsoe to further comprise a shoulder formed with a defined surface that faces away from the foot plate as taught by Peters, wherein the application of the shoulder would form a trapezoidal surface as discussed above. A skilled artisan would have been motivated to utilize a shoulder with a surface that faces away from the foot plate to form an asymmetrical shape because Peters suggests that the inclusion of a upper end that faces outwardly is better configured to a user’s foot and ankle such that the device may be used with footwear (Peters- [Col 5, lines 59-68]). A skilled artisan would also have a reasonable expectation to manufacture the foot strut of the orthosis as disclosed by Bledsoe to include a shoulder with a surface that faces away from the foot plate to form an asymmetrical shape because Peters suggests that the inclusion of a shoulder and its 
Regarding claim 17, Bledsoe as modified by Peters teaches the orthosis according to claim 15 as discussed above. Bledsoe as modified by Peters further teaches wherein the shoulder is formed by an offset in the foot strut or an angle piece fastened to the foot strut (Peters Figure 3- upper end 34 of side member 16 is shown to be offset from the side member 16, [Col 5, lines 61-64]- “As shown particularly in FIG. 3, it is preferable to form the stirrup with the side members displaced outwardly adjacent the upper ends, as shown at 34 and 35.”; Bledsoe- medial-upright portion 24). 
Regarding claim 18, Bledsoe was modified by Peters teaches the orthosis according to claim 17 as discussed above. Bledsoe as modified by Peters further teaches wherein the foot strut (Bledsoe [Col 10, lines 1-9]- “(5) the tough plastic alloy is heat-reformable at a relatively low temperature for custom fitting… (7) the ankle brace is selectively tailored and configured to balance the stiffness and material alloy to slow movement of the ankle into inversion or eversion, where excessive strain would be placed on a user's ligaments”) or the angle piece are formed from a rigid material (Peters [Col 5, lines 55-59]- “The stirrup can be formed of a variety of materials. However, it is desirable that the stirrup by a substantially rigid member. This permits the ankle brace to support an amount of the downward forces applied to the ankle during walking, running or standing” wherein the stirrup 11 comprises side member 16 with upper end 34 as shown in Figure 3).
Regarding claim 19, Bledsoe was modified by Peters teaches the orthosis according to claim 15 as discussed above. Bledsoe as modified by Peters further teaches wherein the foot strut extends from the foot plate in the proximal direction at an angle between 80° and 100° (see annotated Bledsoe Figure 4 from claim 5 discussion above- medial-upright portion 24 extends along the indicated longitudinal dimension in a proximal 
Regarding claim 20, Bledsoe was modified by Peters teaches the orthosis according to claim 15 as discussed above. Bledsoe as modified by Peters further teaches wherein the foot strut is formed from a flat material (Bledsoe Figure 1- foot plate 20 with medial-upright portion 24 is shown to be formed a singular, thin piece of material).
Regarding claim 21, Bledsoe teaches an orthosis (Abstract- “A functional ankle brace…”, Figure 6- ankle brace 10) comprising: a foot plate configured to support a foot (Figures 1 & 6- base portion 22 of asymmetrical foot plate 20) and defining a lateral side (Figure 1- lateral side comprising lateral-upright portion 26) and a medial side (Figure 1- medial side comprising medial-upright portion 24); a single foot strut projecting from at least one of the lateral side and medial side of the foot plate (Figure 1- both or either of upright portions 26,24 projecting from the foot plate 20) in a proximal direction (Figure 1- medial-upright portion 24 extend upward or towards a proximal direction from the foot plate 24), the foot strut (Figure 1- medial-upright 24) comprising: a distal end connected to the foot plate (Figure 1- lower portion 34 of medial-upright portion 24 is connected to medial edge 25 of base portion 22 of foot plate 20); a proximal end region (Figure 1- upper portion 32 of medial-upright portion 24); a longitudinal dimension extending from the distal end region to the proximal end region (see annotated Figure 4 below- longitudinal dimension is indicated), the proximal end region having an orientation that is rotated relative to the distal end region about the longitudinal dimension (Figures 1 & 2- medial-upright portion 24 is shown to be curved along the indicated longitudinal dimension from its lower portion 34 to the upper portion 32); a lower-leg rail secured to the proximal end of the foot strut (Figure 6- medial- leg member 50 is shown to be attached to the upper medial-upright pivotally engaged to lateral-upright portion 26 and medial-upright portion 24. In one exemplary embodiment, a rivet pivotally engages leg assembly 40 to foot plate 20. Medial-upright portion 24 extends farther than lateral-upright portion 26. Leg assembly 40 is made up of a medial leg member 50 and a lateral leg member 60. Medial leg member 50 and lateral leg member 60 pivotally engages the asymmetric foot plate 20”), and that the joint axis is twistingly oriented relative to the longitudinal dimension of the foot strut (see annotated Figures 2 and 4 above from claim 1 discussion- joint axis and longitudinal dimension indicated, Figures 1 and 2- medial upright portion 24 is shown to be curved and angled, such that the indicated joint axis of pivot point 44 is understood to be in a twisted or angled orientation relative to the indicated longitudinal dimension of the same medial-upright portion 24) and arranged at a non-perpendicular angle relative to a center line of the foot plate (see annotated Figure 2 above from claim 1 discussion- indicated angles formed by indicated center line and joint axis are shown to not be 90 degree angles to be understood as non-perpendicular).
Bledsoe does not explicitly teach a shoulder arranged or formed at the proximal end region and defining a surface that faces away from the foot plate wherein the shoulder has an asymmetrical shape. Peters teaches an analogous orthosis (Abstract- “An ankle brace…”, Figure 1- ankle brace 10) comprising a foot plate (Figure 1- heel stirrup 11 that includes heel portion 14 that is sized to receive the heel and bottom of a user’s foot) with a foot strut (Figure 1- side portion 16) comprising shoulder arranged or formed at the proximal end region (Figure 3- upper end 34 formed at an inherent proximal end region of side portion 16) and defining a surface that faces away from the foot plate ([Col 5, lines 61-64]- “As shown particularly in FIG. 3, it is preferable to form the stirrup with the side members displaced outwardly adjacent the upper ends, as shown at 34 and 35.”, Figure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify proximal end region of the foot strut attached to a foot plate as disclosed by Bledsoe to further comprise a shoulder formed with a defined surface that faces away from the foot plate as taught by Peters, wherein the application of the shoulder would form a trapezoidal surface as discussed above. A skilled artisan would have been motivated to utilize a shoulder with a surface that faces away from the foot plate to form an asymmetrical shape because Peters suggests that the inclusion of a upper end that faces outwardly is better configured to a user’s foot and ankle such that the device .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe (USPN 7785283 B1) in view of Peters (USPN 4510927 A), in further view of Helm (20130060180 A1).
Regarding claim 12, Bledsoe as modified by Peters teaches the orthosis according to claim 1 as discussed above.
Bledsoe as modified by Peters does not teach the orthosis further comprising a floor strut molded or fastened to the foot strut and extending into or below the foot plate. Helm teaches an analogous orthosis (Abstract- “an orthodic device for use with feet and ankles with an arch support removably attached to an ankle brace “)comprising a floor strut molded to the foot strut and extending into the foot plate (see annotated Figure 8 below- stirrup tab 10 is molded to the indicated foot strut and extends into tunnel 20 of the indicated foot plate, [0087]- “If only the foot arch support base is desired, the patient/user detaches the stirrup tab(s) 10 from the tunnel 20 (as depicted in FIG. 8) and inserts the arch support into the desired shoe, then puts her foot in the shoe. The attachment/detachment means could also include no requirement for tools, but done completely by hand. The tunnel and tab(s) may be friction fit.”). Bledsoe as modified by Peters and Helm are analogous because they both teach pivotable ankle-foot orthoses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orthosis with a foot strut and foot plate as taught by Bledsoe as modified by Peters to have a floor strut molded or fastened to the foot strut and extending into or below the foot plate as taught by Helm. A skilled artisan would have .

    PNG
    media_image8.png
    566
    604
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 0874446 A (Slater)- teaches a splint with side rails attached to the struts and has a foot plate.
US 5209722 A (Miklaus)- teaches an ankle brace with padding applied to all interior surfaces of the brace.
US 20090198166 A1 (Shlomovitz)- teaches an ankle foot orthosis with a side rail attached to a foot plate and a means for attachment to the leg of a user.
US 20090037001 A1 (Lindh)- teaches an orthosis for placement below the knee that includes a curved rail to engage the leg of a user.
US 20050038364 A1 (Vollebrecht)- teaches pivotable rails applied to orthoses for application onto the side of a user’s leg.
US 20010031935 A1 (Andersen)- teaches an integral AKFO comprising of a rail attached to one side of the foot base.
US 20170216071 A1 (Bader)- teaches an integral AKFO comprising contoured a contoured leg rail attached to a contoured foot base with integral curved struts or extensions.
Applicant's amendment (new claim 21) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        January 22, 2022
/KERI J NELSON/Primary Examiner, Art Unit 3786